UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 4 to Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Rosetta Resources Inc. (Exact name of registrant as specified in its charter) Delaware 1311 43-2083519 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 717 Texas, Suite 2800 Houston, TX 77002 (713) 335-4000 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Michael J. Rosinski Executive Vice President, Chief Financial Officer, Secretary& Treasurer Rosetta Resources Inc. 717 Texas, Suite 2800 Houston, TX 77002 (713) 335-4000 (Name, address, including zip code, and telephone number, including area code, of agent for service.) Copies to: Dallas Parker Thompson& Knight LLP 333 Clay Street, Suite 3300 Houston, TX 77002 (713) 654-8111 Approximate date of commencement of proposed sale to the public:Not Applicable. If any securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended (the “Securities Act”), check the following box.x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box.¨ This post-effective amendment will become effective in accordance with the provisions of Section 8(c) of the Securities Act. Deregistration of Securities; Termination of Registration Statement We are filing this Post-Effective Amendment No. 4 to our Registration Statement on Form S-1 (File No. 333-128888), as amended (the “Registration Statement”), to deregister the securities remaining unsold under the Registration Statement.Because these unsold securities became freely tradable upon expiration of the required holding periods under Rule 144 of the Securities Act of 1933, it is no longer necessary for the Registrant to maintain effectiveness of the Registration Statement.Therefore, this Post-Effective Amendment No. 4 to the Registration Statement is being filed to terminate the effectiveness of the Registration Statement and to deregister, as of the effective date of this Post-Effective Amendment No. 4, all of the shares remaining unsold under the Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the registrant has duly caused this Post-Effective Amendment No. 4 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Houston, State of Texas, on September 14, 2007. ROSETTA RESOURCES INC. By: /s/ Michael J. Rosinski Michael J. Rosinski Executive Vice President and Chief Financial Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 4 to the Registration Statement has been signed by the following personsin the capacities and on the dates indicated: Signature Title Date /s/ Charles F. Chambers President and Chief Executive September 14, 2007 Charles F. Chambers Officer (Principal Executive Officer) /s/ Michael J. Rosinski Executive Vice President and Chief Financial September 14, 2007 Michael J. Rosinski Officer (Principal Financial Officer) /s/ Denise D. Bednorz Vice President, Controller (Principal September 14, 2007 Denise D. Bednorz Accounting Officer) * Chairman of the Board, Director September 14, 2007 D. Henry Houston * Director September 14, 2007 Richard W. Beckler * Director September 14, 2007 Donald D. Patteson, Jr. * Director September 14, 2007 G. Louis Graziadio, III * Director September 14, 2007 Josiah O. Low, III *By: /s/Michael J. Rosinski Attorney-in-fact
